The facts in this case appear in the opinion in State ex rel.Palagi v. Freeman, ante, p. 132, 262 P. 168, and the errors considered therein are identical with those presented in this case. Therefore, upon the authority of that decision and opinion, the judgment herein is reversed and the proceeding remanded to the district court of Cascade county for further proceedings as in the Freeman Case directed.
Reversed and remanded.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, STARK and GALEN concur.